Citation Nr: 0812046	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
bilateral hips secondary to service-connected degenerative 
joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 29, 1959, to 
March 12, 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDING OF FACT

The veteran has osteoarthritis of the bilateral hips that is 
likely caused by his service-connected degenerative joint 
disease of the left knee.


CONCLUSION OF LAW

The criteria for an award of service connection for 
osteoarthritis of the bilateral hips on a secondary basis 
have been satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 2002) 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for degenerative 
arthritis of the left knee in November 2003.  The veteran 
claimed a bilateral hip disability secondary to degenerative 
arthritis of the left knee in March 2004.  

Associated with the claims file are private treatment reports 
from M. E. Pruitt, M.D., dated from January 1991 to July 
2007, H. Wichman, M.D., dated from January 1991 to December 
1996, Sinai Samaritan Medical Center dated in June 1995, Pain 
Management and Treatment Center dated from December 1996 to 
January 1997, Concentra Medical Center dated from October 
1999 to April 2002, St. Luke's Medical Center dated in March 
2007, K. Pfeiffer, M.D, dated in May 2007, J. Ninomiya, M.D., 
dated in May 2007, and Froedert Hospital dated from January 
2005 to May 2007.  Also associated with the claims file are 
medical records provided by the Social Security 
Administration (SSA).  Some of the records provided by the 
SSA were duplicative of the records noted above.  Additional 
records provided by the SSA include treatment reports from 
Aurora Sinai Medical Center/Sinai Samaritan Medical Center, 
Mid-Town Health Center, St. Joseph's Hospital, and Westside 
Healthcare Associates.  Many of the records were unrelated to 
the veteran's claimed bilateral hip disability.  

The medical records from Dr. Wichman reveal that the veteran 
ambulated with a normal gait in December 1996.  

The medical records from Concentra Medical Center reveal that 
the veteran ambulated with a very marked antalgic limp on the 
left and a rolling gait in December 1999.  

The medical records from Dr. Pruitt reveal that the veteran's 
gait was variously described as normal and antalgic.  

The veteran was afforded a VA examination in September 2003 
at which time he was noted to ambulate with an antalgic gait 
with limping.  

Associated with the claims file is a note from Dr. Pruitt 
dated in May 2004.  Dr. Pruitt reported that it was his 
professional opinion that the veteran's hip arthritis was 
accelerated and worsened as a result of his abnormal gait 
which was due to severe, bilateral knee osteoarthritis.

The veteran was afforded a VA examination to assess his 
claimed bilateral hip disability in July 2004.  The veteran 
reported that he noticed left hip pain in December 2003 and 
that he noticed right hip pain in January 2004.  He also 
stated the hip pain originally started "a long time ago" 
because of his knee.  He said he underwent a left hip 
replacement surgery in 1996 and a right hip replacement 
surgery in 1997.  The examiner reported that the veteran 
ambulated with an antalgic gait.  The examiner said he had a 
short stance on the left.  The examiner stated that x-rays 
revealed satisfactory bilateral hip replacements and she 
assessed the veteran with bilateral hip pain status-post 
total hip arthroplasty.  The examiner opined that it was not 
at least as likely as not that the veteran's bilateral hip 
arthritis is service-connected.  She said the veteran did not 
report hip pain in service and said he started noticing hip 
pain in December 2003.  She noted that he also stated that 
the pain started "a long time ago."  She said there was not 
a consistent history that the left knee made his bilateral 
hip arthritis worse and she concluded that his bilateral hip 
pain was neither caused nor aggravated by his service-
connected left knee disability.  

Dr. Pruitt submitted a letter dated in October 2005 in which 
he reported that the veteran's gait was severely affected by 
his left knee arthritis.  He said the veteran's abnormal gait 
led to his arthritis of the right hip.  He opined that the 
veteran's right hip deterioration is directly related to the 
traumatic left knee arthritis.  Dr. Pruitt noted that he has 
treated the veteran since 1991 and that the veteran's gait 
has been severely antalgic since that time.  He said the left 
knee pain caused the veteran to put undue weight and torque 
on the right hip and knee.  He stated that the abnormal 
distribution of weight and pressure leads to early 
degeneration of the weight-bearing joints.  Dr. Pruitt 
concluded that it was his opinion to the highest degree of 
medical certainty that the veteran's right hip osteoarthritis 
was a direct result of the abnormal body mechanics and joint 
stress that resulted from the veteran's service-connected 
left knee.  

The veteran was afforded a VA examination in January 2006 at 
which time his gait was reported to be protective and 
antalgic in walking from the waiting room to the examination 
room and was even more antalgic when he ambulated without a 
brace on his left knee.  

Also associated with the claims file is a letter from Dr. 
Pruitt dated in July 2007.  Dr. Pruitt reported that the 
veteran has been his patient since 1991.  He said the veteran 
has suffered from a gait disturbance since his left knee 
injury in service.  He said as a result of the gait 
disturbance the veteran has put undue stress on both of his 
hips and his knees.  He said the veteran had both hips 
replaced.  He opined that it was his opinion to the highest 
degree of medical certainty that the veteran's osteoarthritis 
of the hips was significantly worsened and in part caused by 
the abnormal gait that resulted from the left knee injury in 
service.  

The veteran was afforded a VA examination in October 2007.  
The examiner diagnosed the veteran with bilateral hip 
degenerative joint disease status-post bilateral hip 
arthroplasty, but she offered conflicting findings as to the 
relationship between the hip disabilities and service.  She 
opined that the veteran's degenerative disease of the hips 
was more likely than not related to aging and occupation 
activities, but she also found that the that the hip 
arthritis was permanently aggravated by his service-connected 
left knee disability.  She said the veteran experiences pain 
in the right hip related to an altered antalgic gait due to 
his left knee disability.  In a November 2007 addendum 
opinion, the examiner reported that the veteran's right hip 
disability was temporarily aggravated by a left knee 
arthroplasty in May 2007 due to post-operative altered gait 
and increased weight bearing on the right lower extremity. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

Although VA has indicated that the purpose of the regulation 
change was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  Id.  
This had not been VA's practice, which suggests the 
possibility that the recent change amount to a substantive 
change in the regulation.  Given what may be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the claimant.  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence as to whether his claimed osteoarthritis of the 
bilateral hips was worsened by his service-connected 
disability.  See Allen, supra.  As noted, the July 2004 VA 
examiner opined that there was not a consistent history that 
the veteran's left knee made his bilateral hip arthritis 
worse and she concluded that his bilateral hip pain was 
neither caused nor aggravated by his service-connected left 
knee disability.  The October 2007 examiner, in the November 
2007 addendum opinion, reported that the veteran's right hip 
disability was only temporarily aggravated by his left knee 
arthroplasty due to post-operative altered gait and increased 
weight bearing on the right lower extremity.  

However, Dr. Pruitt provided several statements in which he 
concluded that the veteran's osteoarthritis of the hips was 
significantly worsened and in part caused by the abnormal 
gait that resulted from the left knee injury in service.  
Significantly, the October 2007 VA examiner initially opined 
that the veteran's hip arthritis was permanently aggravated 
by the service-connected left knee disability, and later 
changed her opinion on addendum without any new evidence 
having been reviewed.  Both VA examiners also relied on an 
absence of documented complaints of hip problems for a long 
period after service, whereas Dr. Pruitt explained that the 
veteran ambulated with an antalgic gait since he began 
treating him in 1991.  This is supported by records dated as 
early as December 1999 from Concentra Medical Center.  Dr. 
Pruitt further explained that, as a result of a gait 
disturbance, the veteran has put undue stress on his hips.  

While the Court has held that VA does not have a "treating 
physician's" rule that accords special weight to the 
opinions of treating physicians, the Board, as a finder of 
fact, may still take into account a physician's 
particularized knowledge of a veteran's disability picture 
based on a long history of treatment.  Accordingly, although 
the evidence is not unequivocally in favor of the claim, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence as to the relationship between 
his hip disability and his service-connected knee disorder.  
Thus, the Board, with resolution of reasonable doubt in the 
veteran's favor, will grant service connection for 
osteoarthritis of the bilateral hips as caused by service-
connected degenerative joint disease of the left knee 


ORDER

Entitlement to service connection for osteoarthritis of the 
bilateral hips secondary to service-connected degenerative 
joint disease of the left knee is granted.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


